Citation Nr: 0336493	
Decision Date: 12/29/03    Archive Date: 01/07/04

DOCKET NO.  02-11 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to dependency and indemnity compensation 
(DIC) benefits under the provisions of 38 U.S.C.A. § 1318 
(West 2002). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968.  The appellant is the veteran's surviving 
spouse. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, wherein the RO denied the appellant's 
claim for service connection for the cause of the veteran's 
death.  The appellant was informed of the RO's decision in 
July 2001.  The RO received the appellant's notice of 
disagreement with the RO's June 2001 decision in October 
2001.  A January 2002 statement of the case addressed the 
issues of entitlement to service connection for the cause of 
the veteran's death and entitlement to dependency and 
indemnity compensation (DIC) benefits under the provisions of 
38 U.S.C.A. § 1318 (West 2002).  The Board has accepted the 
appellant's statement, received by the RO in January 2002, as 
a substantive appeal (VA Form 1-9 Appeal) with respect to the 
issues addressed in the January 2002 statement of the case.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002)) became law.  This law redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits, including 
which evidence, if any, the veteran is expected to obtain and 
submit, and which evidence will be obtained by VA.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
record does not reflect that such notice has been provided to 
date relative to the issues on appeal.

The appellant contends, in essence, that the veteran's fatal 
carcinoma of the tongue was a result of exposure to Agent 
Orange during his active service in the Republic of Vietnam.  
In support of her assertion, the appellant has submitted 
private medical reports reflecting that the veteran's 
carcinoma of the tongue may have been caused by exposure to 
Agent Orange and that Agent Orange played a part in the 
veteran's development of cancer.  

A review of these reports, however, reflects that the private 
physicians did not provide a definitive opinion as to the 
etiological relationship, if any, between the veteran's fatal 
carcinoma of the tongue and his exposure to Agent Orange 
during active service in Vietnam or that they had the claims 
file for review prior to rendering their respective opinions.  
In this regard, The Court has held that VA's duty to assist a 
veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining an adequate 
and contemporaneous VA examination which takes into account 
the records of prior medical treatment.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).  

Finally, upon readjudication, the RO should respond to the 
appellant's request to have her claims reviewed by a Decision 
Review Officer (DRO) (see statements submitted by the 
appellant and her representative, Veterans of Foreign Wars, 
dated November 5, 2001 and July 17, 2002, respectively).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), as well as 38 U.S.C.A. §§ 5102, 
5103, and 5103A, (West 2002), and any 
other applicable legal precedent. 

2.  After the above-requested development 
has been completed, the claims file 
should be reviewed by the appropriate 
board certified specialist(s), if 
possible, to determine the etiology of 
the veteran's fatal squamous cell 
carcinoma of the tongue.  The claims 
folder and a copy of this remand must be 
made available to the examiner prior to 
evaluation.  The examination report must 
reflect that a review of the claims file 
was made.  After an extensive review of 
the claims file, the examiner is 
requested to provide an opinion as to 
etiology of the veteran's fatal carcinoma 
of the tongue, and must provide an 
opinion as to whether it is at least as 
likely as not that such disorder is in 
any way etiologically related to the 
veteran's service, to include inservice 
exposure to Agent Orange.  A complete 
rationale for all opinions expressed must 
be provided.  The examination report must 
be typed. 

3.  Thereafter, the RO should 
readjudicate the claims on appeal.  If 
any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case 
(SSOC), which includes consideration of 
the appellant's claim of entitlement to 
Dependency and Indemnity Compensation 
(DIC) benefits under the provisions of 
38 U.S.C.A. § 1318.  The RO should 
provide the appellant with a Supplemental 
Statement of the Case (SSOC) and respond 
to her request for DRO review.  
Thereafter, subject to current appellate 
procedures, the case should be returned 
to the Board for further appellate 
consideration, if appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



